January 1, 1915. The opinion of the Court was delivered by
The argument has covered a wide range, but of ground upon which we need not go.
The primary and controlling issue is the meaning of our statute.
The statute is set out as section 755 of the Criminal Code of Laws; and the 5th proviso of the section is the exact provision which the defendant is charged to have violated.
The Circuit Judge has expressed our view of the statute in these words: "It is plain to my mind that the object of the statute was to protect the fish in the waters of our own State and not those from the waters of another State. That clearly is the object of the statute and its scope is not to be extended, unless the intent is clear and evident."
We are, therefore, of the opinion that the order below be affirmed, and it is so directed.
 *Page 1